Dooley, J.,
¶ 14. concurring. I concur in the majority opinion, and write only to add that the Town can, and often should, return the excess proceeds to the taxpayer when it receives them. It is undisputed that the Town will receive no more money for the delinquent taxes, and their collection costs, whether it retains the excess proceeds until the redemption period ends or it distributes them when it receives them. Further, it is undisputed that under our decision in Bogie v. Town of Barnet, 129 Vt. 46, 270 A.2d 898 (1970), the economic benefit of the excess proceeds must go to the taxpayer, whether or not the taxpayer redeems. Finally, it is undisputed that if the taxpayer wants to redeem, it will have to pay the purchaser the purchase price plus statutory interest to make the purchaser whole. This must occur whether or not the excess proceeds are distributed, although, if they are not, the taxpayer can use them as part of the amount paid to the purchaser.
¶ 15. Under these circumstances, at least in the simple case as this one was, the Town has no clear reason to retain the excess proceeds, and there are reasons not to. It is likely that a taxpayer who is defaulting on payment of taxes has other unpaid creditors who will draw the Town into litigation to reach the excess proceeds. Returning the excess proceeds may be sufficient to keep the taxpayer’s business alive with commensurate economic activity and jobs in the town.
¶ 16. In its brief, the Town responds that returning the excess proceeds may be acceptable in simple cases, but that it isn’t in the Town’s interest when there are mortgage or attaching creditor interests in the real estate, and these persons have the power to redeem, or when there is a risk of challenge to the tax sale. I agree that the Town should not return the proceeds without the consent of the mortgagee,5 but in many cases the mortgagee is likely to give consent because the excess proceeds can be used to pay the mortgage debt. I don’t understand how distributing the proceeds hurts the Town’s position if the tax sale is declared invalid. The taxpayer *34cannot regain clear title without restoring the purchase price to the buyer after the invalid sale.
¶ 17. I understand the view put forward by the Town, and apparently accepted by the majority, that it is unfair for the taxpayer to retain the equity of redemption, possession of the land, and the proceeds of the sale at the same time. While that view of fairness protects the legality of the Town’s action in holding the excess proceeds, it does not make that action wise.

 The statute gives the right to redeem only to the owner and the mortgagee. 32 V.S.A. § 5260. The Town notes, however, that notice of the sale must also be given to each “lien holder of record,” 32 V.S.A. § 5252(4), and that this must mean that the lien holders have a sufficient interest to also give them the right to redeem. Since I am talking here about what a town might do, rather than what it must do, I offer no opinion on whether the Town’s position is correct. At most, this position expands the list of those from whom the Town could seek consent.